DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-13 directed to an invention non-elected without traverse.  Accordingly, claims 12-13 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
	Cancel claims 12-13

Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 6/21/22 have been fully and carefully considered and are found persuasive.
The claim rejections under 35 USC 112(b) are withdrawn in view of applicant’s amendments and arguments (see arguments page 4) on 6/21/22.
With regard to the claim rejections under 35 USC 102(a)(1) and 35 USC 103, applicant argues that the prior art fails to fairly teach or suggest all limitations of the claims as amended, of method for purifying a waste solvent, the method comprising: decompressing a waste solvent containing ammonia and carbon dioxide, wherein the decompressing is performed at a temperature of 30-500C and a pressure of 100-200 mbar to remove carbon dioxide; introducing the decompressed waste solvent into a distillation column; and distilling the introduced decompressed waste solvent to yield a purified waste solvent, wherein the distillation is performed by a multi-stage distillation method. As applicant argues, the closest relevant prior art of Sun et al (CN 10503196) fails to teach or make obvious the range of conditions for decompressing to remove carbon dioxide from the claimed waste solvent because Sun is silent to the evaporation of carbon dioxide from ammonia, and furthermore the range of Sun is higher than the lower instantly claimed ranged therefore not rendering obvious the conditions for removal of carbon dioxide (see arguments page 5, 3rd paragraph through page 8, 1st paragraph), therefore the claim rejections are withdrawn.
Claims 1-4, 6-11 and 14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772